DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of a lack of clarity. Figure 1 includes text that is difficult to read, namely the portions “increasing φ” and “increasing θ”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (US 10,848,737, referred to herein as “Hur”) in view of Routhier (US 2020/0177862, referred to herein as “Routhier”).

Regarding claim 25, Hur discloses: A method comprising: 
generating a bitstream defining a presentation (Hur: Fig. 14a, column 26, lines 45-54, disclosing a system for generating a bitstream of video content), the presentation comprising an omnidirectional visual media content and a visual overlay (Hur: column 26, lines 45-54, disclosing that the bitstream includes coded 360 degree video and additional information such as text; column 5, lines 10-14, disclosing that the 360 degree video is omnidirectional; column 28, lines 47-49, disclosing that the additional information may be used for generating an overlay such as a subtitle); 
indicating in the bitstream a first relative distance of the omnidirectional visual media content (Hur: column 28, lines 1-8, disclosing inclusion of position information associated with the 360 degree video; column 29, lines 10-17, disclosing viewing position configuration of content in the 360 degree video); 
indicating in the bitstream a second relative distance of the visual overlay (Hur: Table 1, column 32, lines 19-20, disclosing signaling information indicating the position of an overlay image; Fig. 19, column 33, lines 26-64, disclosing information for positioning the overlay image including a distance field in units relative to a unit sphere); and
associating with the generated bitstream metadata indicative of a scale (Hur: )…
…indicative of a scale applicable to convert the first relative distance and the second relative distance to real-world distance units, wherein the scale is for deriving a binocular disparity for the visual overlay.
However, Routhier discloses: …indicative of a scale applicable to convert the first relative distance and the second relative distance to real-world distance units (Routhier: paragraphs [0123] through [0125], disclosing scaling of virtual images to scale objects proportional to real world distances—e.g., when Z=1), wherein the scale is for deriving a binocular disparity for the visual overlay (Routhier: paragraph [0157], disclosing modification of images to obtain a stereoscopic display—e.g., by means of binocular disparity—in order to achieve a ratio of values associated with the real-world proportionality).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the scaling of Routhier in the method of Hur.
One would have been motivated to modify Hur in this manner in order to better achieve a suitable image stream for new viewing conditions (Routhier: paragraph [0004]. Additionally, Hur and Routhier are directed to the same namely the display of virtual 3D images (Hur: column 1, lines 51-23; Routhier: paragraph [0002])

	Regarding claim 26, Hur and Routhier disclose: The method according to claim 25, wherein the bitstream comprises a container file comprising an encapsulated presentation (Hur: column 12, lines 34-58, disclosing encapsulation of 360 degree video data into a data file format; Figs 36 and 37, disclosing container boxes for file formats).

Regarding claim 27, Hur and Routhier disclose: The method according to claim 25, wherein the bitstream comprises a media description describing the presentation (Hur: Fig. 4, column 10, lines 24-30, disclosing a media presentation description file).

	Regarding claim 28, Hur and Routhier disclose: The method according claim 25, wherein the omnidirectional visual media content comprises omnidirectional video or omnidirectional image (Hur: column 5, lines 10-14, disclosing that the 360 degree video content includes video or image content that is captured or reproduced omnidirectionally).

Regarding claim 29, Hur and Routhier disclose: The method according to claim 25, wherein the visual overlay comprises one of the following: a monoscopic video, a monoscopic image, graphics, or text (Hur: Fig. 14a, column 25, lines 48-53, disclosing overlay information include text media and visual media).

Regarding claim 30, Hur and Routhier disclose: The method according to claim 25, wherein the first relative distance comprises '1' or multiple values indicated through a depth map (Hur: column 27, lines 4-19, disclosing use of depth data—e.g., a depth map—to determine relative distances).

Regarding claim 31, Hur and Routhier disclose: The method according to claim 25, wherein the second relative distance comprises one of the following: a norm of a normal vector of a plane on which the visual overlay is rendered; a vector intersecting an origin of a coordinate system and a reference point of a plane on which the visual overlay is rendered; or multiple values indicated through a depth map (Hur: column 33, lines 19-65, disclosing various means for specifying overlay distance including use of an azimuth and elevation of a spherical coordinate corresponding to 3D space, use of a depth field, and/or use of a distance of a unit sphere from the center).

	Regarding claim 32, Hur and Routhier disclose: The method according to claim 25 further comprising indicating a third relative distance of cube faces for monoscopic omnidirectional visual media content of a cube map projection format, the third relative distance being applicable for directly using the cube map as a rendering mesh, or indicating that the first relative distance is applicable for directly using the cube map as a rendering mesh (Hur: column 21, lines 59-61, disclosing display of monoscopic 360 degree video; Fig. 26, column 37, lines 43-47, disclosing that the overlay may be positioned in 3D space within a cube).

Regarding claim 33, the claim recites analogous limitations to claim 25, above, and is therefore rejected on the same premise.

Regarding claim 34, the claim recites analogous limitations to claim 26, above, and is therefore rejected on the same premise.

Regarding claim 35, the claim recites analogous limitations to claim 27, above, and is therefore rejected on the same premise.

Regarding claim 36, the claim recites analogous limitations to claim 28, above, and is therefore rejected on the same premise.

Regarding claim 37, the claim recites analogous limitations to claim 29, above, and is therefore rejected on the same premise.

Regarding claim 38, the claim recites analogous limitations to claim 30, above, and is therefore rejected on the same premise.

claim 39, the claim recites analogous limitations to claim 31, above, and is therefore rejected on the same premise.

Regarding claim 40, the claim recites analogous limitations to claim 32, above, and is therefore rejected on the same premise.

Regarding claim 41, the claim recites analogous limitations to claim 25, above, and is therefore rejected on the same premise.

Regarding claim 42, the claim recites analogous limitations to claim 25, above, and is therefore rejected on the same premise.

Regarding claim 43, the claim recites analogous limitations to claim 32, above, and is therefore rejected on the same premise.

Regarding claim 44, the claim recites analogous limitations to claim 25, above, and is therefore rejected on the same premise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/